ACCEPTED
                                                                                   03-15-00522-CV
                                                                                           8023248
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                            11/30/2015 11:04:37 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                              NO. 03-15-00522-CV

                                                                   FILED IN
                           In the Third Court of Appeals    3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                           11/30/2015 11:04:37 PM
                                   Austin, Texas
                                                              JEFFREY D. KYLE
                                                                    Clerk



          MICHAEL W. SCHUETZ AND JAMIE K. SCHUETZ, APPELLANTS
                                          v.

SOURCE ONE MORTGAGE SERVICES CORPORATION; MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC.; CITIMORTGAGE, INC.; BARRETT DAFFIN
 FRAPPIER TURNER & ENGLE; ROBERT FERGUSON, AND BARBARA FERGUSON,
                                     APPELLEES


                    APPEAL FROM CAUSE NO. C2013-1445C
                274 DISTRICT COURT OF COMAL COUNTY, TEXAS
                    TH

                        HON. DIB WALDRIP PRESIDING


APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                        ORAL
CASEY LAW OFFICE, P.C.                                ARGUMENT
595 Round Rock West Drive                             REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellants
Michael W. Schuetz and Jamie K. Schuetz




                                          i
                          GROUNDS FOR MOTION

1. Appellant’s Brief was due to be filed in Court on November 23, 2015.

2. Appellant’s counsel did not receive any notice informing counsel of the date the
   brief was due in Court, therefore missing the due date.

3. Counsel retained a new email service company prior to the Thanksgiving break
   and did not receive the notice of the 23rd due date.

4. After implementing a new e-mail system over the holiday weekend, on
   Saturday, November 28, 2015, Counsel saw the Court’s notice of the new due
   date for the brief.

5. Appellant is asking for a 7-day extension, making the due date November 30,
   2015.

6. This is Appellant’s second request for an extension.



                                     PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion and file

the attached brief.



                                      Respectfully submitted,


                                          /s/ Stephen Casey

                                      Stephen Casey
                                      Texas Bar No. 24065015

                                      595 Round Rock West Drive, Suite 102
                                      Round Rock, Texas 78681
                                      Telephone: 512-257-1324
                                      Fax: 512-853-4098

                                         1
                                       stephen@caseylawoffice.us


                           CERTIFICATE OF CONFERENCE
       I hereby certify that I have attempted conference with opposing counsels, via
e-mail, on November 30, 2015. I have not heard back from opposing counsels at
the time of this filing.


                                       /s/Stephen Casey




                             CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing motion has
been served on Monday, November 30, 2015, on the following via electronic
transmission:


       John Ellis
       Locke Lord LLP
       600 Congress Avenue, Suite 2200
       Austin, TX 78701
       (512) 305-4700-Phone
       (512) 305-4800-Fax
       jellis@lockelord.com

       Mark D. Hopkins
       Hopkins & Williams, P.L.L.C.
       12117 Bee Caves Road, Suite 260
       Austin, TX 78738
       (512) 600-4320-Phone
       (512) 600-4326-Fax
       mark@hopkinswilliams.com




                                         2
David G. Pfeuffer
Brazle & Pfeuffer
170 E. San Antonio Street
New Braunfels, TX 78130
(830) 629-8008-Phone
(830) 629-2161-Fax
dpfeuffer@nblawyers.net



                            /s/ Stephen Casey




                              3